           Case 1:20-cr-00412-AT Document 17 Filed 08/22/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


United States of America,             )
                                      )
       Plaintiff,                     )              20-cr-00412-AT-1
vs.                                   )
                                      )
Brian Kolfage,                        )
                                      )
       Defendant.                     )


                        MOTION FOR ADMISSION PRO HAC VICE


       Pursuant to Rule 1.3 of the Local Rules of the United State Courts for the Southern and

Eastern Districts of New York, I, Harvey A. Steinberg, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Defendant, Brian Kolfage, in the

above-captioned action.

       I am in good standing of the bar of the State of Colorado and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of a

felony. I have never been censured, suspended, disbarred or denied admission or readmission by

any court. I have attached the affidavit pursuant to Local Rule 1.3.


Dated: August 21, 2020                        Respectfully Submitted,

                                               s/ Harvey A. Steinberg
                                              Signature

                                              Harvey A. Steinberg
                                              Springer and Steinberg, P.C.
                                              1600 Broadway, Suite 1200
                                              Denver, Colorado 80202
                                              Telephone: 303-861-2800
                                              Fax: 303-832-7116
                                              E-mail: hsteinberg@springersteinberg.com
